Title: To Benjamin Franklin from William Hodgson, 14 April 1782
From: Hodgson, William
To: Franklin, Benjamin



Dear sir
London 14 April 1782
I am still deprived of any of your favors, tho’ very anxious for your next Letters, having wrote you several, since the late happy Change, in the Administration of this Country.
I now enclose you, the Sketch of an Agreement (if it meets yr Ideas) relative to the exchange, of the American prisoners, [in the margin: in Agitation betwixt me & Mr Nepean under Secretary] in Conformity to the Propositions, which you, empowered me to make, in your last, as well as in former Letters, the Clause, relative to the furnishing Provisions to the Brittish Troops home, at the Expence of America, I consented to, not only, as being reasonable & fair in itself, but, in the last Conversation, I had with Mr Laurens, he seemed to think, it ought to be complied with, it will be expected, either, that you sign the Agreement yourself, or that, you do, in a particular manner, authorise me, to do it for you, in such Manner & Form, as you shall judge proper, to have full Effect.
I have, further to inform you, that, the Transports, to take the Prisoners on board, will be ready, in a short Time; therefore, no Time shou’d be lost, in finishing the business; Goverment propose, to allow, Two Ton to each man, therefore, as there are, about Eleven hundred Men, Passports, for Eight or Nine Ships, may be required & you will please to send me, so many; leaving the proper blanks, to be filled up, as the Circumstances may require & you will please to let them be full & adequate to the purpose, for which they are intended, there are Seventy men, arrived from Ireland, at Plymo, a few days ago & alltho, the Propositions agreed upon, do not mention Ireland, yet, I have been assured, that a Vessell shall call at Kinsale, to take on board, the Prisoners, that remain there.
I am obliged, to write in a hurry, to avail myself of this opportunity, of conveyance, & cannot wait to see, if the mail (which is just arrived) brings me, any thing from you, as the Letters, will not be delivered, till to morrow— I am with the greatest Esteem & Respect— Dr sir yours most sincerely
William Hodgson

P.S. Will it not be proper, for you to Write per the Cartel Ships now going, to acquaint Congress, with the Terms of the exchange, or otherwise, they may not be apprized of what has been done, & I presume, you may send me, any Dispatches, you may have & that, there can be, no objection, to their being forwarded, by that Conveyance.




Conditions of the exchange of Prisoners with America
The American Prisoners now in Forton & Mill Prisons, are to be sent forthwith to America in Transports, provided for that purpose & to be supplyed with Provisions for their Subsistence during the passage at the expence of Goverment; The Prisoners who belong to massachusets Bay & the Colonies adjacent, to be conveyed to Boston & those belonging to the southern Colonies to be conveyed to the Chesapeak or Philadelphia, The Prisoners are not upon any acc’t to be allowed to proceed from hence to any other Country but America, & in case they shoud take possession of the Vessells on board of which they may be embarked & carry them to France, it is expected they are not to be sufferred to remain there, but to be ordered immediately to the places of their Destination in America— The Master of the Transport on board which the Prisoners may be embarked is to be furnished with a Certificate of the Number he receives from such agent as may be appointed to superintend their Embarkation & upon such Certificate being produced by the Commander in chief of his Majestys Forces in North America the like Number of Brittish Seamen, soldiers or Marines, as are specified in the said certificate, who have been made Prisoners by the Americans, shall be immediately released, from such particular Corps, & be delivered up at such of the ports in the Possession of his Majestys Forces, as the Commander in Chief in North America shall determine.
In case the Commander in Chief of his Majestys Forces in America shou’d wish to have in Exchange any of the Soldiers of Lord Cornwallis’ late Army now in Virginia, or elsewhere, it is expected that the Transports which are to receive them on board are to be furnished with a proper Proportion of Provisions for the Subsistence of the Brittish Troops so exchanged during the Time of their passage from Virginia to the place fixed upon for their delivery at the Expence of America— The Transports on board which the American Prisoners may be embarked, as well on their passage to America, as during the Time they have on board the Kings Troops exchanged in the manner before mentioned, are to be protected from the interruption of any of the Subjects of any State at present at War with Great Brittain.

